  Case 3:20-cv-02028-N-BK Document 7 Filed 10/09/20                Page 1 of 1 PageID 24



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

K'IN WAY XI,                     §
              Plaintiff,         §
                                 §
V.                               § CIVIL CASE NO. 3:20-CV-2028-N-BK
                                 §
NEBRASKA FURNITURE MART, ET AL., §
              Defendants.        §



ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that that this action is DISMISSED WITHOUT

PREJUDICE due to improper venue. See 28 U.S.C. § 1406(a).

       SO ORDERED this 9th day of October, 2020.




                                                      __________________________________
                                                        UNITED STATES DISTRICT JUDGE
